Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 112
1)  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
       Claims 1, 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claims 1, 15, the specification document does not disclose enough information with respect to the limitations “receiving, over a network by a security component executing on a first server.., accessing by the security software component, determining, by the security software component, performing by the security software component”. Specifically the specification discloses a client server environment in which the server is responsible for receiving information requests from client system and performing processing required to satisfy the requests. The specification does not disclose enough information for one of [“As shown in FIG. 13, there is a server 1305, a mobile communications device 1310, and a mobile network operator 1315 connected to a network 1320. The network is as shown in FIG. 1 and described above. The server is a general purpose computer (or system of general purpose computers) having hardware and software such as shown in FIG. 1 and described above. For example, the server may include a processor, memory, applications, and storage. ..”, 0134; “ The device's unique identifier (e.g., IMEI) is registered with the service, along with the instructions that if this device ever appears on a public network in a "just CLEARed" state, then location tracking for the device is to be performed using the information in the ROS. Software is made part of the device image such that when a data Clear is performed, the device is put into a state such that communications with any network (baseband radio or WiFi, etc.) provides tagged info that device has been reset.”, , 0136] and  does not provide” a security software  component” in a first server performing the functionalities as recited in claims1, 15 Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1 and 15. Thus claims 1 and 15 is not enabled by the disclosure.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhansali et al. (U.S Patent Application Publication 2009/0300771; hereinafter “Bhansali”; Reference cited as prior art in previous office action ) in view of Bennett et al. (U.S Patent Application Publication 2010/0130178; hereinafter “Bennett”; Reference cited as prior art in previous office action).
Regarding claims 1, 8, 15, Bhansali discloses, a method comprising:
 receiving, over a network by a security software component executing on a first server, a request from a mobile communications device to determine a status of the mobile communications device, wherein [“..the electronic device security and tracking system and method (ESTSM) that includes a plurality of hardware, software and firmware components that cooperate to allow tracking, disabling, and other interaction ; (i.e the electronic device security and tracking ( ESTSM)/ security  application executing on a server is the security component) ; “Once an Internet connection is established by the user, the ESTSM application program will attempt to contact the primary ESTSM server 5515. If the ESTSM application program is successful in contacting the primary ESTSM server, the application program will then send an encrypted query to the primary ESTSM server 5520….The ESTSM application program receives the electronic device status from the server to determine if the device is registered with ESTSM 5525”, 0200; “If the system is registered with ESTSM server, the electronic device executing the ESTSM application program will receive a response from the ESTSM server computer system indicating whether or not the electronic device is reported stolen”, 0201;” The application components of ESTSM communicate with this web server during the registration phase and periodically once the system is registered to determine if the electronic device has been reported stolen.”, 0203; ( i.e the server executing ESTSM application program receives a request/ query to determine the status of the device whether or not the electronic device is reported stolen)” ]  : 
access to a security code module stored on the first server or a second server was provided over the network[ “After the user has selected the ESTSM services for their PDA, in some embodiments of the invention, the ESTSM system as shown in FIG. 12 may request that the user interact with the ESTSM application on the PDA and enter the registration key into the device as shown in FIG. 13.  Entering the registration key 
accessing, by the security  software component, a registry containing the status of the mobile communications device[“ESTSM provides a website from which the user may administer the ESTSM services on the electronic device.  In some embodiments of 
the invention, corporate users may have limited administrative capabilities 
because of their access permissions (described in more detail below).  As shown 
in FIG. 5, the user must first log into the website using the username and 
password that was created during the registration phase.”, 0107;  “The "Device Registry" portion of the page in FIG. 6 shows all the electronic devices the user currently has registered with ESTSM. ..”, 0109;” As shown in FIG. 7, the "Device Status" page shows for each electronic device, the Model Name, System Description, Current State, ESTSM Services Active on the Device, and Last Connection to ESTSM Server…”, 0110; “If the system is registered with ESTSM server, the electronic device executing the ESTSM application program will receive a response from the ESTSM 
determining, by the security software component based on the access of the registry that the status of the mobile communications device indicates the mobile communications device is not in the possession of the registered owner and [“0201; (i.e determining whether the device is registered by accessing the device registry and the device status of the registered owner)]
performing, by the security software component, at least one action based on the determination that the mobile communications device is registered as not being in the possession of the registered owner.[“ ..If the electronic device is reported stolen 5550, the ESTSM application program will cooperate with the other application components to take the appropriate action (i.e. disable the system, erase the hard disk drive, etc.) 5555 and 5560. If the user has selected the disable electronic device service, then the ESTSM application program will inform the ECA of electronic device disabled state 5580 and freeze the electronic device 5585. The electronic device executing the ESTSM application program will send an encrypted message to the ESTSM server periodically while the system is connected to the Internet”, 0201; Fig.6; Fig.7A; Fig.55; (i.e performing an appropriate action based on the services selected by the user upon determining whether the device is stolen)]  “In accordance with some embodiments of the invention, if the device is reported stolen, the ESTSM server may inform the ESTSM device via a secure communications channel to take the appropriate action based on the service options selected by the user (e.g. disabling the electronic device, destroying 
However Bhansali does not expressly disclose    access to a security code module stored on the first server or a second server was provided over the network,   the security code module is included in an application program on the mobile communications device,   the security code module executing on the mobile communications device initiated the generation of the request.
 In the same field of endeavor (e.g. enabling remote and anonymous control of mobile and portable multimedia devices for security, tracking and recovery), Bennett teaches,
     access to a security code module stored on the first server or a second server was provided over the network [0036; “..Regions of the memory 331 dedicated to phone tracking and control functionality are stored in secure memory technology. For example, the monitoring and target control modules 309 are implemented in secure and/or static memory such as ROM, firmware and/or on chip Flash memory. In this manner, unauthorized users are deterred from disabling the tracking and/or control function in the mobile phone 137. A unique device ID for the mobile phone 137 and/or a secure user key stored within the memory 331 are protected from modification or deletion by an unauthorized user. All or a portion of the target control modules 309 are pre-loaded into the secure memory. “.. In various embodiments of the invention, all or a portion of the monitoring and target control modules 309 comprise the target control modules 209 that are described with respect to FIG. 2. In this regard, all or a portion of the target modules 209 are downloaded from the security processor 121 to one or more of the endpoint devices 131-141 such as the mobile phone 137.”, 0048;” The (i.e. Target control software/ code stored in the secured memory corresponds to the secured code module);  0033; “..the mobile phone 137 challenges its status by sending a device ID and SIM card ID.  The device status registration and query control function 205 may then determine that the SIM card ID is not authorized to be utilized in the mobile phone 137 and inform an authorized user of a security breach”, 0034; ( i.e the server storing the Unique ID’s of the  endpoint devices prevents unauthorized access to target control module. Therefore providing access only to authorized users to access the target control module  )]
  the security code module is included in an application program on the mobile communications device[“The target control module 209 resides on the endpoint devices 131-141. All or a portion of the target control module 209 may be down loaded from a tracking and control server 121 via, for example, the laptop 151. Alternatively, the target control module 209 may be preloaded on the one or more endpoint devices 131-141.”, 0035-0036;0040;0058; ( i.e the target control modules stored in the secured memory includes the code for the tracking and control service application); ], and 
         the security code module executing on the mobile communications device initiated the generation of the request [ “when the target control module 209 is resident on the cellular phone 137, the phone initiates a challenge and/or registers with the tracking and control server 121 and communicates its device ID and/or other security information. Based on the user profile and/or the status of the mobile phone 137, the local control module may communicate with the target control module resident on the mobile phone 137 to activate various resources such as simulated key entry, camera ( i.e. the target control module initiating a request to the tracking and control server)]
     It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bhansali with Bennett. Bennett’s teaching of enabling remote and anonymous control of plurality of mobile and portable multimedia devices for security, tracking and recovery will substantially enhance Bhansali’s system to prevent unauthorized utilization of plurality of computing devices by detecting activity (motion, sound, user input, video and/or audio) of the portable devices when coupled to a communication network.
Regarding claims 2, 9, 16, Bhansali discloses, wherein the at least one action includes: 
generating, by the security  software component, an alert[ 0201;” Tracking Service--with this service, the location of the stolen electronic device will be tracked and the location report information is sent to the user of the electronic device via email (or the user can call a monitoring station to get the information); 0098]; and
 initiating, by the security software component, the transmission of the alert to: an authorized user of the mobile communications device; a mobile network operator; an administrator; or authorized entity [ 0201; “If the electronic device is in the BEING TRACKED state, the user will receive an email, an example of which is shown in FIG. 9, documenting the location of the stolen electronic device.  This location information may contain the following information: (1) IP address of the stolen electronic device (2) domain name on the Internet of the stolen electronic device (3) owner of the domain 

Regarding claims 3, 10, 17, Bhansali discloses, verifying, by the security software component, ownership of the mobile communications device [“ESTSM provides a website from which the user may administer the ESTSM services on the electronic device.  In some embodiments of the invention, corporate users may have limited administrative capabilities because of their access permissions (described in more detail below).  As shown in FIG. 5, the user must first log into the website using the username and password that was created during the registration phase.”, 0107;  0200; (i.e verifying ownership before providing access to the services)].  
Bennett also teaches the verifying, ownership of the mobile communications device
[“..  The tracking and control servers 121 have unique IP addresses and provides a secure interface for an owner and/or authorized user of the one or more of the endpoint devices 131-141 to register and/or manage the endpoint devices 131-141.  ..  In 
various embodiments of the invention, the tracking and control server and/or handheld device 121 is enabled to contact, for example, an owner of the one or more endpoint devices 131-141 in instances where a specified type of activity or behavior in the 

Regarding claims 4, 11, Bhansali discloses, 75[1129.111CON2]PATENT verifying, by the security software component, a user of the device is an authorized user of the device [“first log into the website using the username and password that was created during the registration phase.” 0107; “In some embodiments of the invention, an automated voice prompting system at a call center or live call center operator after authentication of the user as shown in FIG. 18 may communicate with the user to perform ESTSM activities.  All ESTSM activities performed through the Internet may also be performed by the call center including registration, reporting a system stolen, reporting system has been recovered and so forth”, 0117; 0200].
 Bennett also teaches verifying a user of the device is an authorized user of the device [“An account is created on one or more of the tracking and control servers 121 for the owner and/or authorized user that enables the owner and/or authorized user to manage and/or control their one or more endpoint devices 131-141. The authorized user and/or owner provides security information such as a unique device ID for each of the managed and/or controlled endpoint devices and establishes a password for accessing the tracking and control server 121 functionality. ..The authorized user and/or owner is enabled to gain secure access to the one or more tracking and control servers 121 via a user interface, for example a browser on the laptop 151. The user interface provides secure login and/or device management screens for activating and/or 
 
    Regarding claims 5, 12, 18, Bhansali discloses ,wherein the application program was installed after the mobile device was wiped [“If the device has been reported stolen, the application component along with the ESTSM server computer system will determine what services the user has registered for and will take the appropriate action (e.g. disable the device, communicate identifying information to the server, erase the storage device, recover data, encrypt data, etc.)”, 0005;” ESTSM also consists of a BIOS component that maintains the secured environment of the ESTSM application component.  The BIOS component includes a secure nonvolatile area that stores critical information present after electronic device power-off and accessible during electronic device power-on and boot.  If only the application component was provided, a simple low level format of the hard disk drive would remove the application and bypass all the security features.  ESTSM implements an "application, BIOS and non-viewable component" based solution to electronic device security.  The ESTSM BIOS 
components ensure that a thief cannot bypass or circumvent the ESTSM 
application from running”, 0008;  “Data Destroy Service--with this service, the hard disk of the stolen electronic device is erased when the thief connects the electronic device to the Internet.  This service has two sub-options: (1) Automatically Erase when the electronic device is connected to the Internet, or (2) Manual Erase, the user must  ( i.e .the ESTSM application remains installed or prevented from being deleted when the device is reported stolen and the data is destroyed) ] .
       Regarding claims 6, 13, 19, Bhansali discloses, wherein the request includes at least one identifier of the mobile communications device that is capable of surviving the mobile device being wiped[ “ Build a data structure including the electronic device's system information, programs to save and restore ESTSM critical information in the Secure Non-volatile Area, and an optional recovery media read function pointer and pass the address of this data structure to an ESTSM BIOS image entry point in the BIOS build file as shown in block 6210.”, 0211].  
Regarding claims 7, 14, 20, Bhansali discloses, 
receiving, by the security software component, an indication that a mobile communications device is not in the possession of a registered owner[“As shown in FIG. 7, the user may click on the button labeled "Report Stolen" to start the process of reporting an electronic device stolen. The user will be taken to the "Report a Stolen Device" web pages shown in FIGS. 8a-8b. The user fills out the information on the web page to generate a theft incident report and the ESTSM site will log this report so that it may be given later to the appropriate authorities as proof of filing the theft incident report. This documentation may be provided to the user upon request.”, 0110] ; and 
updating, by the security software component, the registry to indicate that the mobile communications device is not in the possession of the registered owner[“Once the report is completed, the electronic device will be put in the REPORTED STOLEN state (states of ESTSM are described in detail below). At this point, if the electronic  .  

Response to Arguments
   Applicant's arguments filed on 12/23/2020 have been fully considered, but they are not persuasive to the extent that is applicable to the current pending claims. 
       Applicant argues in substance that: 
   A.  Regarding claims 1,8, 15 Bennett does not disclose “ the security code module executing on the mobile communications device initiated the request “ and do not include initiating the request to a  security software component executing on a first server”. Bennet does not suggest the security control module initiating the generation of a request for information from the server for "a status of the mobile communications device," as required by claim 1.
 [Applicant’s remarks Pages 8-9]
       The examiner respectfully traverses applicant’s arguments for the following reasons:

As to Point A: 
Regarding claims 1,8, 15, Bhansali discloses the electronic device security and tracking ( ESTSM)/ security  application executing on a primary server receives an encrypted query from the ESTSM application program  executing on the mobile 
In light of these teachings Bhansali discloses “receiving, over a network by a security component executing on a first server, a request from a mobile communications device to determine a status of the mobile communications device”
However Bhansali does not expressly disclose “the security code module executing on the mobile communications device initiated the request”.
    Bennett teaches  a secure memory storing the target control modules  for the tracking and control activities of the end point / cellular devices by communicating with the target control server[0048-0049; 0058] and  when the target control module 209 is resident on the cellular phone, it sends a challenge or registers itself with the target control server by executing the instructions[0036; 0069] ; i.e. The target control modules comprising the instructions resides in the secured memory and when they are executed by the device , perform the steps to  control the devices for security, tracking and recovery. Hence the security code module initiates the request to communicate with target control server to register or identify itself before providing access to the other resources of the device.
. 
       In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
     In light of these teachings Bhansali teaches “receiving, over a network by a security component executing on a first server, a request from a mobile communications device to determine a status of the mobile communications device” and Bennett  teaches “the security code module executing on the mobile communications device initiated the request” to the extent the limitations are claimed.

B. Regarding claims 5, 12 and 18, Bhansali does not disclose  “wherein the application program was installed after the mobile device was wiped”.
[Applicant’s remarks Page 10]

As to Point B:

    Regarding claims 5, 12, 18, Bhansali discloses erasing or wiping the hard disk when the device is reported stolen [0096]. However the BIOS component maintains the secured environment of the ESTM application component and the application is accessible upon power-on or boot [0008] . Further Bhansai discloses “  If only the 
       Bhansali further discloses,  “On every boot, the BIOS component will check and ensure that the ESTSM application components have not been deleted or tampered with.  ..The application component may be installed by downloading from the ESTSM website or from recovery media that came with the device”, 0011;  “If the ESTSM components are removed inadvertently, the ESTSM BIOS component will automatically re-install the ESTSM application components from a special hidden partition that exists on the hard disk.”, 0163; i.e installing or reinstalling the application components after  deletion.  
In light of these teachings Bhansali discloses “ wherein the application program was installed after the mobile device was wiped”, to the extent the limitations are claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tyhurst, U.S Patent Application Publication 2009/0298478, teaches a method and system for establishing a service relationship between a mobile communication device and a mobile data server for connecting to a wireless network. 
Borghei  , U.S Patent  Application Publication 2011/0141276, teaches Methods, program products and system for proactively securing mobile devices

   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone 
    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/Examiner, Art Unit 2187                     

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187